Citation Nr: 0336926
Decision Date: 11/28/03	Archive Date: 02/11/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-05 121	)	DATE NOV 28 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1943 to November 1945 and from June 1951 to August 1952.

This matter initially came to the Board of Veterans Appeals (Board) from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In February 1999, the veteran filed a claim of service connection for asbestosis.  In a rating decision dated in January 2000, the RO granted service connection for asbestosis, assigning an initial noncompensable rating effective February 1999.  In July 2000, the veteran submitted a timely Notice of Disagreement with the initial rating.  In March 2001, the RO issued a Statement of the Case.  The veteran submitted a timely VA Form 9 in May 2001.  

In his May 2001 Substantive Appeal, the veteran requested a VA Video Conference hearing.  In April 2003 the hearing request was withdrawn, therefore, a hearing was not held.  See 38 C.F.R. § 20.704(e) (2003).

This matter was previously before the Board in May 2003 and was remanded to the RO for further evidentiary development including a VA examination.  The veteran was afforded a VA pulmonary examination in June 2003, and the examiner complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has since been returned to the Board for review.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a decision on the veterans claim has been obtained by the RO, and the RO has notified him of the type of evidence needed to substantiate his claim.

2.  Since the award of service connection, the asbestosis has been manifested by X-ray findings consistent with exposure to asbestos but without significant pulmonary involvement, normal pulmonary function studies, and subjective complaints of an increase in cough.  



CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for the veterans service-connected asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA satisfied these duties to the veteran in a Statement of the Case issued in March 2001 and a Supplemental Statement of the Case issued in June 2003.

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the veterans service department medical records and post-service clinical records are on file.  There is no indication of relevant, outstanding records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  The veteran was afforded a VA medical examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The examination report obtained is thorough and contains sufficient information to rate the veterans asbestosis disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that another examination is not necessary.  For all the foregoing reasons, the Board concludes that VAs duties to the veteran have been fulfilled with respect to the issues of entitlement to an initial compensable evaluation for asbestosis.

Finally, with respect to the recent decision in Paralyzed Veterans of America v. Secy of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Board acknowledges that the Supplemental Statement of the Case sent in June 2003 only provided 30 days for the veteran to respondalthough it also pointed out that any evidence received within one year could result in benefits being awarded back to the date of claim.  The veteran had the opportunity to present testimony before the Board, but his hearing request was withdrawn.  The veteran was notified previously, by way of a Statement of the Case dated March 2001, to identify and submit additional evidence, and all evidence he has identified has been obtained.  Thus, although it appears that the RO initially applied the regulation that was invalidated by the Federal Circuit, the veteran has been provided more than one year from when the VCAA notification was originally issued.  

I.  Factual Background

During active duty service, the veteran served as a machinists mate and engineer.  Service medical records dated in May 1951 reveal a diagnosis of exertional dyspnea with palpitation.

In September 1998, the veteran consulted a private physician for complaints of coughing and shortness of breath.  The diagnosis was allergic rhinitis and probable chronic bronchitis with asbestosis.

In November 1999, the veteran underwent a VA examination for service connection purposes.  The examiner performed a full set of pulmonary function studies, with and without bronchodilators, which were normal.  Asbestosis from extensive asbestos exposure, while in active duty service, was diagnosed.

In May 2000, the veteran underwent an examination at a VA clinic complaining of an increased cough.  Pulmonary function testing results were interpreted as being normal.  

A CT scan of the thorax without contrast was performed in June 2000 which revealed bilateral pleural plaques consistent with exposure to asbestos without pulmonary involvement.  

The veteran underwent a VA examination in August 2000.  The examiner attempted to perform pulmonary function tests; however, the veteran was able to perform only one good test after eight attempts.  Pulmonary function studies showed FVC to be 84 percent predicted and Diffusion Capacity of Carbon Monoxide (DCO) was 98 percent predicted.  The examiner diagnosed asbestosis, condition stable.

In June 2003, the veteran was afforded another VA examination.  The veteran recounted a history of a dry, hacking cough which began in 1988.  He complained that his coughing had increased since his August 2000 examination.  The veteran complained of a tightness in the chest particularly when taking a deep breath.  He stated that he could walk one to one and a half miles in the time frame of forty minutes.  The examiner noted the veterans condition of bilateral pleural plaques, secondary to asbestos exposure.  The veterans condition had been stable and there had been no changes in his overall condition.  Pulmonary function studies showed FVC to be 86 percent of predicted value; total lung capacity was 96 percent predicted; and DCO was 95 percent predicted.  The examiners interpretation of the testing was normal pulmonary function studies.  The examiner also reviewed a CT scan of the chest, taken in March 2000, which revealed bilateral pleural plaques.  There was no evidence of active pulmonary disease, pleural effusion or major airway obstruction.  A chest X-ray examination was performed and showed no evidence of change.  The diagnosis was a history of asbestos exposure with bilateral pleural plaques and an objective and clinically unchanged condition but a subjective increase in cough.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

Under Code 6833, with Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy, a 100 percent rating is assigned.

With FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40 to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, a 60 percent rating is awarded.

With FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56 to 65-percent predicted, a 30 percent rating is assigned.

With FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66 to 80-percent predicted, a 10 percent rating is awarded.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).


III.  Analysis

The January 2000 RO rating decision granted service connection for asbestosis, and assigned an initial noncompensable rating under Diagnostic Code 6833, effective from the date of claim of service connection of February 1999.  

The evidence in this case demonstrates that the veterans asbestosis does not manifest in disability that more nearly approximates FVC of 75- to 80-percent predicted, or, DLCO (SB) of 66 to 80-percent predicted, as contemplated by a 10 percent rating under Diagnostic Code 6833.  38 C.F.R. § 4.97 (2003).  

A September 1998 examination reflects a diagnosis of allergic rhinitis and probable chronic bronchitis with asbestosis.  In November 1999, physical examination revealed asbestosis based on a history of extensive asbestos exposure, however, pulmonary function studies were normal.  Again, a May 2000 physical examination revealed normal pulmonary function test results.  A June 2000 CT scan of the thorax revealed bilateral pleural plaques consistent with exposure to asbestos, however, without pulmonary involvement.  In August 2000, although the veteran was only able to perform one good test out of eight, the results reflected FVC of 84 percent predicted and DCO was 98 percent predicted.  The June 2003 VA examination noted the veterans contention that he had a history of a dry, hacking cough, and that his cough had increased since the August 2000 examination.  Pulmonary function studies reflected FVC of 86 percent and DCO of 95 percent.  The examiner opined that the testing revealed normal pulmonary function studies.  A CT scan showed no evidence of active pulmonary disease, pleural effusion or major airway obstruction.  

The veteran has undergone several physical examinations which all reflected normal pulmonary function studies.  Two CT scans have shown no active pulmonary disease.  Based on this evidence, the Board finds that the criteria for an initial compensable rating for service-connected asbestosis have not been met for any period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6833 (2003).

The preponderance of the evidence is against the veterans claim for an initial compensable rating.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) .

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the veterans service-connected asbestosis has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation, or has necessitated frequent periods of hospitalization.  In fact, it appears that the veteran has never been hospitalized for treatment of his service- connected asbestosis.  Accordingly, the Board finds that the impairment resulting from the veterans asbestosis is appropriately compensated by the currently assigned schedular rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the Board has concluded that a higher initial rating is not warranted for the veterans service-connected asbestosis.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an initial compensable rating for asbestosis is denied.



	                        ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

